DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 05/11/2021, have been received and made of record. In response to the most recent Office Action, dated 04/30/2021, claims 1-3 and 10-12 have been amended.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the first switching unit comprises a first electronic switch and a second electronic switch, a first terminal of the first electronic switch is electrically coupled to the controlling module, a second terminal of the first electronic switch is grounded, and a third terminal of the first electronic switch is electrically coupled to a first terminal of the second electronic switch, a second terminal of the second electronic switch is electrically coupled to the second power pin of the second interface, a third terminal of the second electronic switch is electrically coupled to the first power pin of the first interface, and the first terminal of the second electronic switch is electrically coupled to the first power pin of the first interface. Claims 2-9 are dependent upon claim 1. 

Regarding claim 10, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the first switching unit comprises a first electronic switch and a second electronic Claims 11-19 are dependent upon claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (US 9787115) teaches a universal series bus adapter and cable that comprises switches providing connection relationships between different pin terminals. 
Wade (US 9710037) teaches a USB voltage regulator and switching circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839